Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 1 of 19 Page ID #:12




          EXHIBIT A
            Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 2 of 19 Page ID #:13

                                                                                                                      626859
                                                           STANDARD
                                                                                                              *.626859*
 3637 Glendon Ave. Suite 203
 Los Angeles, CA 90034
 info@bythebookattorneyservice.com
 P (818) 445-7448 F (818) 584-7246                    Process Serving
FIRM NAME & ADDRESS:                                 CUST #: 000355                COURT / DESTINATION:
Global Process Services Corp                      DUE DATE #:                      Stanley Mosk
P.O. Box 961556                                                                    111 N. Hill Street, Los Angeles, CA 90012
Miami, FL 33296                                                                    CASE# 21STCV02361
PHONE #:(786) 287-0606                                                             HEARING DATE:
                                                                                   CASE TITLE: Albert Alhadeff, Et Al VS. Legalzoom.com, Inc
ATTN: German Garcia
                                                                                   INSTRUCTIONS:
BILLING / FILE #:
DATE / RECEIVED: 2/9/2021
LAST DAY TO SERVE:
LAST DAY TO SUBSERVE:                                                                              Assigned To: Tamar Ravid
               Servee:      Legalzoom.com, Inc.


   Business Address: United States Corporation Agents, Inc.
                     101 North Brand Blvd 11th Floor
                     Glendale, CA 91203


DOCS: Summons; Complaint; Minute Order; Notice of Case Assignment;




  DATE              TIME                            NOTES FROM Tamar Ravid                                         PROCESS SVC

                                                                                                                   BAD ADDRESS

                                                                                                                   LOCATE

                                                                                                                   STAKE OUT

                                                                                                                   FEE ADV'D

                                                                                                                   RUSH SVC
                                                                                                                   PICKUP
                                                                                                                   DELIVERY
                                                                                                                   SPECIAL
                                                                                                                   TOTAL




Physical Description:
                                                                                                                       Personal Service
   Age:                        Height:                Skin:
    Sex:                       Weight:                Eyes:
                                                                                                                       Substituted Service
   Hair:                       Marks:

                                                                                                                       Not Served


  Served To:                                                          Title/Rel:
  Served At:                                                              Date:
                                                                          Time:
                                                                        Server:

                                                                                                                         order #: 626859/WORKPx
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 3 of 19 Page ID #:14
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 4 of 19 Page ID #:15
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 5 of 19 Page ID #:16
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 6 of 19 Page ID #:17
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 7 of 19 Page ID #:18
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 8 of 19 Page ID #:19
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 9 of 19 Page ID #:20
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 10 of 19 Page ID #:21
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 11 of 19 Page ID #:22
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 12 of 19 Page ID #:23
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 13 of 19 Page ID #:24
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 14 of 19 Page ID #:25
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 15 of 19 Page ID #:26
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 16 of 19 Page ID #:27
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 17 of 19 Page ID #:28
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 18 of 19 Page ID #:29
Case 2:21-cv-02183-PSG-PD Document 1-1 Filed 03/10/21 Page 19 of 19 Page ID #:30
